Order, entered on August 13, 1963, granting petitioner-respondent’s motion to compel arbitration and appointing an arbitrator, unanimously reversed, on the law, without costs to any party, and the petition dismissed, with leave to petitioner to amend the petition to set forth a proper dispute and demand under the agreement in question. The executed written agreement providing for arbitration of “Any controversy or claim arising out of or relating to this agreement or the breach thereof” is sufficient to include questions of continued existence of the agreement itself (see 6 Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. 7501.23, 7503.02). However, the petition does not state the nature of any arbitrable dispute, as distinguished from asserting merely that there is a dispute. This is insufficient (see Matter of Unipak Aviation Corp. [Mantell], 20 Misc 2d 1078). Concur — Botein, P. J., Breitel, Yalente, Stevens and Eager, JJ.